Exhibit 10.8
FOURTH AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
     This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Fourth Amendment”) is made as of this 8 day of September, 2009
by and among
     BANK OF AMERICA, N.A. (the “Lender”), a national banking association with
offices at 100 Federal Street, Boston, Massachusetts 02110,
          and
     BAKERS FOOTWEAR GROUP, INC., f/k/a Weiss and Neuman Shoe Co. (the
“Borrower”), a Missouri corporation with its principal executive offices at 2815
Scott Avenue, Suite C, St. Louis, Missouri 63103, in consideration of the mutual
covenants contained herein and benefits to be derived herefrom,
RECITALS:
     A. Reference is made to that certain Second Amended and Restated Loan and
Security Agreement (as amended to date, the “Loan Agreement”) dated as of
August 31, 2006 between the Borrower and the Lender.
     B. The Borrower and the Lender have agreed to amend the Loan Agreement on
the terms and conditions set forth herein.
Accordingly, the Borrower and the Lender agree as follows:
1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
2. Amendments To Loan Agreement.
     2.1 The pricing grid set forth in the definition “Applicable Margin” shall
be deleted in its entirety from Section 1 of the Loan Agreement and the
following shall be substituted therefor:

 



--------------------------------------------------------------------------------



 



                          LEVEL   BORROWING BASE TEST   LIBOR MARGIN   BASE
MARGIN I  
Availability is greater than or equal to 24% of Borrowing Base
  3.50%   3.00%    
 
        II  
Availability is greater than or equal to 12% of Borrowing Base but less than 24%
of Borrowing Base
  3.75%   3.25%    
 
        III  
Availability is less than 12% of Borrowing Base
  4.00%   3.50%

     2.2 Section 2.13 of the Loan Agreement is hereby amended by deleting
“0.50%” in the second line thereof and by substituting “0.75%” therefor.
3. Consent to PEMG Amendment. The Lender hereby consents to the terms of that
certain Amendment No. 3 to Loan Documents by and among the Borrower, the lenders
party thereto, and PEMG, as Agent attached hereto as Exhibit A (the “PEMG
Amendment”), which PEMG Amendment amends the terms of the PEMG Financing. Except
as set forth in this consent, all terms and conditions of the Subordination
Agreement remain in full force and effect.
4. Additional Acknowledgments And Representations. As an inducement for the
Lender to execute this Fourth Amendment, the Borrower hereby represents and
warrants that as of the date hereof no Suspension Event has occurred and is
continuing.
5. Ratification Of Loan Documents; No Claims Against Lender. Except as provided
herein, all terms and conditions of the Loan Agreement and of the other Loan
Documents remain in full force and effect. The Borrower hereby ratifies,
confirms, and re-affirms all and singular the terms and conditions, including
execution and delivery, of the Loan Documents. There is no basis nor set of
facts on which any amount (or any portion thereof) owed by the Borrower to the
Lender could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, off set, or defense (or other
right, remedy, or basis having a similar effect) available to the Borrower with
regard to the Liabilities of the Borrower to the Lender; nor is there any basis
on which the terms and conditions of any of the Liabilities of the Borrower to
the Lender could be claimed to be other than as stated on the written
instruments which evidence such Liabilities. To the extent that the Borrower has
(or ever had) any such claims against the Lender, it hereby affirmatively WAIVES
and RELEASES same.
6. Conditions To Effectiveness. This Fourth Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Lender:
     6.1 This Fourth Amendment shall have been duly executed and delivered by
the respective parties hereto, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender;

2



--------------------------------------------------------------------------------



 



     6.2 All action on the part of the Borrower necessary for the valid
execution, delivery and performance by the Borrower of this Fourth Amendment
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender;
     6.3 The Borrower and PEMG shall have entered into the PEMG Amendment;
     6.4 The Borrower shall have paid to the Lender, for the account of the
Lender, an amendment fee in an amount equal to $30,000. The amendment fee shall
be fully earned by the Lender and due and payable on the date hereof by the
Borrower to the Lender and shall not be subject to refund or rebate under any
circumstances;
     6.5 The Borrower shall have paid to the Lender all other fees and expenses
then due and owing pursuant to the Loan Agreement; and
     6.6 The Borrower shall have provided such additional instruments and
documents to the Lender as the Lender and Lender’s counsel may have reasonably
requested, each in form and substance satisfactory to the Lender.
7. Miscellaneous.
     7.1 This Fourth Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.
     7.2 This Fourth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
     7.3 Any determination that any provision of this Fourth Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Fourth Amendment.
     7.4 The Borrower shall pay on demand all reasonable costs and expenses of
the Lender, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution, and delivery of this
Fourth Amendment.
     7.5 THIS FOURTH AMENDMENT SHALL BE CONSTRUED, GOVERNED, AND ENFORCED
PURSUANT TO THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL
TAKE EFFECT AS SEALED INSTRUMENT.
[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this Fourth Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

                  BAKERS FOOTWEAR GROUP, INC., as Borrower    
 
           
 
  By   /s/ Peter Edison    
 
           
 
  Name   Peter Edison    
 
           
 
  Title   CEO    
 
           
 
                BANK OF AMERICA, N.A., as Lender    
 
           
 
  By   /s/ Richard D. Hill, Jr.    
 
           
 
  Name   Richard D. Hill, Jr.    
 
           
 
  Title   Managing Director    
 
           

S/1



--------------------------------------------------------------------------------



 



Exhibit A
PEMG Amendment
[See Attached]

S/1



--------------------------------------------------------------------------------



 



EXECUTION COPY
AMENDMENT NUMBER 3 TO LOAN DOCUMENTS
     THIS AMENDMENT NUMBER 3 TO LOAN DOCUMENTS (this “Third Amendment”), is
entered into as of September 3, 2009 by and between GVECR II 2007 E Trust dated
December 17, 2007 (“Lender”), PRIVATE EQUITY MANAGEMENT GROUP, INC., a Nevada
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, “Agent”) under the Credit Agreement (as defined herein) and in its
capacity as a “Security holder” under the Registration Rights Agreement (as
defined herein), and BAKERS FOOTWEAR GROUP, INC., a Missouri corporation
(“Borrower”), in its capacities as party to both the Credit Agreement and the
Registration Rights Agreement.
W I T N E S S E T H
     WHEREAS, Borrower, Agent and Lender are parties to that certain Second Lien
Credit Agreement, dated as of February 1, 2008 (as amended, restated,
supplemented, or modified from time to time, the “Credit Agreement”);
     WHEREAS, Borrower, Agent and Lender are parties to that certain Amendment
No. 1 to Loan Documents dated as of May 12, 2008 (the “First Amendment”);
     WHEREAS, Borrower, Agent and Lender are parties to that certain Amendment
No. 2 to Loan Documents dated as of April 9, 2009 (the “Second Amendment”);
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Loan Documents as follows:
1. DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.
2. AMENDMENT TO CREDIT AGREEMENT
          (a) Section 6.16(b) of the Credit Agreement is amended and restated as
follows:
               6.16 Financial Covenants
               (b) Minimum EBITDA. Fail to achieve EBITDA, measured on a fiscal
year to date basis, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto:

              Applicable Minimum Applicable Period   Amounts
February 1, 2009 to May 2, 2009
  $ 200,000  
February 1, 2009 to August 1, 2009
  $ 1,000,000  

1



--------------------------------------------------------------------------------



 



EXECUTION COPY

              Applicable Minimum Applicable Period   Amounts
February 1, 2009 to October 31, 2009
  $ (4,100,000 )
February 1, 2009 to January 30, 2010
  $ 5,250,000  
January 31, 2010 to May 1, 2010
  $ 500,000  
January 31, 2010 to July 31, 2010
  $ 1,250,000  
January 31, 2010 to October 31, 2010
  $ (4,100,000 )
November 1, 2010 to January 30, 2011
  $ 5,250,000  

     (b) The revisions to the foregoing covenant and the information provided by
Borrower to Lender and Agent in connection therewith shall not be deemed to
constitute a Material Adverse Change.
3. CONDITIONS PRECEDENT TO THIS THIRD AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Third Amendment and each and every provision hereof:
     (a) The representations and warranties in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date hereof, as though made on such date (except to the extent that
such representations and warranties relate solely to an earlier date);
     (b) The Borrower hereby represent and warrants that no Default or Event of
Default has occurred and is continuing under the Credit Agreement as of the date
hereof;
     (c) No Event of Default shall have occurred and be continuing under the
Second Amended and Restated Loan and Security Agreement dated as of August 31,
2006 between Bank of America, N.A. (“Bank of America”) and Borrower, as amended,
as of the date hereof;
     (d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Agent or any Lender;
     (e) Borrower shall have paid Agent a fee equal to $15,000. The fee shall be
fully earned and non-refundable as of the date hereof;
     (f) Borrower shall have executed and delivered this Third Amendment to
Lender by no later than September 15, 2009; and
     (g) Borrower and Lender shall have obtained Bank of America’s consent to
this Third Amendment.
4. CONSTRUCTION. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
5. ENTIRE AMENDMENT; EFFECT OF THIRD AMENDMENT. This Third Amendment, and terms
and provisions hereof, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersede any and all prior or
contemporaneous amendments relating to the subject matter hereof. Except as
expressly set forth in this Third Amendment, the Credit Agreement and the other
Loan Documents shall remain unchanged and in full force and effect. To the
extent any terms or provisions of this Third Amendment conflict with those of
the Credit Agreement or the other Loan Documents, the terms and provisions of
this Third Amendment shall control. This Third Amendment is a Loan Document.
6. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Third Amendment may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Third
Amendment by signing any such counterpart. Delivery of an executed counterpart
of this Third Amendment by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Third Amendment. Any party
delivering an executed counterpart of this Third Amendment by telefacsimile also
shall deliver an original executed counterpart of this Third Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Third Amendment.
7. MISCELLANEOUS.
     (a) Upon the effectiveness of this Third Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words
of like import referring to the Credit Agreement shall mean and refer to the
Credit Agreement as amended by the First Amendment, Second Amendment, and this
Third Amendment.
     (b) Upon the effectiveness of this Third Amendment, each reference in the
Loan Documents to the “Credit Agreement,” “thereunder,” “therein,” “thereof” or
words of like import referring to the Credit Agreement shall mean and refer to
the Credit Agreement as amended by the First Amendment, Second Amendment, and
this Third Amendment.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties have caused this Third Amendment to be
executed and delivered as of the date first written above.

                  BAKERS FOOTWEAR GROUP, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                PRIVATE EQUITY MANAGEMENT GROUP, INC.,
as Agent and as Security holder    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                GVECR II 2007 E Trust dated December 17, 2007,
as Lender    
 
           
 
  By:        
 
           
 
  Title:        
 
           

4